FIL!

IN THE UNITED STATES DISTRICT COURT MAR 25 2020

 

FOR THE DISTRICT OF MONTANA Clerk, U s District Court
BILLINGS DIVISION mien
UNITED STATES OF AMERICA, Case No. CR-19-121-BLG-SPW
Plaintiff,

ORDER EXTENDING REPLY

vs. DEADLINE

MICHAEL TROY WEBB,

Defendant.

 

 

Upon the Defendant’s Unopposed Motion to Extend Reply Deadline (Doc.
44), and for good cause appearing,

IT IS HEREBY ORDERED that the deadline to file a reply to government’s
response to the motion to suppress is extended up to and including Friday, April 3,

2020.

The Clerk of Court is directed to notify counsel of the making of this Order.

fe
DATED this o7Y _ day of March, 2020.

Lace 7 teh Clee

SUSAN P. WATTERS
U.S. DISTRICT COURT JUDGE
